SUMMARY OPINION
SEDGWICK, Judge.
FACTS
The Commissioner of Public Safety appeals a municipal court order requiring ex-pungement from a driver’s record of “any and all references in any way related to [a rescinded] revocation.”
James Aitken was arrested for a DWI violation. A breath test revealed a blood alcohol concentration of .18. Pursuant to Minn.Stat. § 169.123 (1982), the Commissioner of Public Safety revoked Aitken’s driver’s license. Aitken challenged the revocation. A municipal court judge ordered the revocation rescinded because police denied Aitken his right to counsel by limiting him to one telephone call.
The municipal court denied Aitken’s initial motion to expunge all references to the rescinded revocation from his record. The court granted a subsequent motion for ex-pungement citing Commissioner of Public Safety v. Barlow, 352 N.W.2d 851 (Minn.Ct.App.1984).
By opinion filed March 29, 1985, the Minnesota Supreme Court overruled Barlow, Barlow v. Commissioner of Public Safety, 365 N.W.2d 232 (Minn.1985).
DECISION
The trial court lacks authority, either by statute or under its inherent powers, to require the Commissioner of Public Safety to expunge from his records the revocation of respondent’s driving privilege which was subsequently rescinded.
Reversed.